Grover Sellers              AunmN.il.Trc-rJ
   A¶-r"YNIIY
           .iXiNrnRA,.




       Hon. M. PI.Wilshire : Opinion Ro. Ok5944    ”
       County Auditor        R.e: Can the :Commissioners’ Court of
       Kaufman County       Haufman County ::sallpart :of the bonds
       Kaufman, Texa,s       @, question,which ‘areheld~by the
                             Permane& School Fu@d, to the.City of
                             Kemp at 85% of par value, which wer~e
       Dear Sir:             purchased at,62% :of~
                                                 spar value?
                  You&~lette]rof .%arch21, is!.inpart as f.olloWs:
                  “The Permanent,school fund of Kaufman County
             owns $l5 000 of ‘Cityof Kemp Refunding Bonds
             date of issue 1934 which were purchased at 828%
             of par value. Thig,bond,sare.due in 1974 and carry
             an interest rate ;-~of
                                 ',3&L
                  Y@e City ~of K&p has,..onhand -#,5000 in ‘their
             Interest & ~Sinkingfund ,.and         A.the,comlis-
                                         have ,a~ske
             sioners’ Court to allow them to. take ,up part of
             these bonds at 8,5$of .,par
                                       va$ue,,,even~,
                                                    though they
             are not due,..,   :I ::
                                ,:,....         :;i.
                  “Please advises,
                                 whether :or,notthe Commissioners’
             Court can sell p’artof these bonds which are held
             by the Permanent Sohool fund to the~,Cityr of Kern
             at 85% of par value, which were purchased at 62!#
             of ,parvalue.“~:, ‘,,:
                 Under,Article 2824 of the Revised Civil Statutes,
       the Conrniss~iopers’Court of the county,is authorized and em-
       powered to invest the Permanent School Fund of the county in
       the type of securitieslisted in the statute. Boydstun et al.
       vs. Rockwall County, 24 S.W. 272.
                 Your inquiry, in effect raises the question of whether
       the power to invest carries with it the power to dispose of in-
       vestments held by the Permanent School F’undthrough sale thereof
       at a price equal to or exceeding the amount paid for the invest-
       ment securitiesproposed to be sold. As an original matter,
       the questionwould not be free from doubt, although our Supreme
       Court in the case of South American Mortgage Company v. Massie,
       94 Texas, 339, 60 S.W.544, indicated that the power to substitute
       investmentsis inherent in the continuingpower to invest.
Hon. M. M. Wilshire, page 2


          In substantiallyits present form and verbiage,
however, the provisions of Article 2824 of the 1925 revision
of our statutes has long been in effect. We are aware of the
long continued constructionwhich has been placed upon the
provisions by the several Commissioners'Courts of this State
in their handling of the School Funds of the Counties. The
Commissioners'Courts generally have assumed to exercise the
power to sell investment seouritiesheld for their County
Permanent School Funds where it was possible in their judgment
to obtain securitiesoffering terms which were more favorable
to the investmenttrust fund committed to their management.
It is a well settled rule of statutory constructionplaced
upon it by the officers chargedwith its enforcement,while
not binding, is entitled to weight in the determining of the
meaning of the statute; and that where this constructionhas
been continued over a long period of time it will not be over-
turned except for strong reasons of public policy, unless the
constructiongiven the statute is clearlv erroneous. Moorman
vs. Terre11 165 Tex. 173 202 S.W. 727, Kay vs. Schneider,
110 Tex. 369 221 S.W. 886.
          In view of the long continued constructionplaced
upon this statute by the several CommissionerstCourts of this
State, and of the rights and liabilitieswhich have attached by
reason of their actions based upon the constructionof the stat-
ute, that the power to sell investment securitiesheld by the
Permanent School Fund of the county at a price equal to or ex-
ceeding the amount paid for the same was inherent in the power
vested in the Commissioners'Court to invest the Fund, we feel
constrainedto follow that constructionof the statute. For
that reason your question is answered in the affirmative.
,APPROVEDAPR 11, 1944           Yours very truly
/s/ Geo. C. Blackburn
(Acting) ATTORNEY GENERAL       ATTORNEY GENERAL OF TEXAS
OF TEXAS
                                By /s/ Gaynor Kendall
APPROVED: OPINION COMMITTEG     Gaynor Kendall, Assistant
~BY:      BWB, CHAIRMAN
CK?ned:wb